This appeal is from conviction in the county court of Wilson County for violation of the election laws, with punishment fixed at a fine of $200.00.
We are met at the threshold of our consideration of this case by a jurisdictional question. The prosecution is upon indictment, which makes necessary the conclusion that same resulted from a grand jury investigation, and to have validity it must have been returned into the district court and been transferred by an order duly made by the judge of the district court, to the county court. The record herein shows no transfer from any district court to the county court of Wilson County. Without such transfer the county court has no jurisdiction. The showing of jurisdiction is a necessity, without which this court can not take cognizance of the case. Richardson v. State, 57 Tex.Crim. Rep.; Harris v. State, 57 Tex.Crim. Rep.; Harper v. State, 84 Tex.Crim. Rep..
The judgment of the trial court is reversed and remanded with instructions to the county court of Wilson County that if no order appears to have been made transferring said case to said county court, this prosecution will be dismissed.
Reversed and remanded. *Page 140